- department of the treasury internal_revenue_service washington d0 c tax exempt ando government entities division aug uniform issue list ter ra ti legend taxpayer a financial_institution b ira x amount amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by correspondence dated may may and date from you and your authorized representative in which you have asked for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penaity of perjury in support of the ruling requested taxpayer a who was years old at the time of the distribution of amount from ira x asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to erroneous advice given to taxpayer a by a representative of financial_institution b which led to amount being distributed from ira x and placed into three non-ira savings accounts taxpayer a further asserts that amount has not been used for any other purpose taxpayer a represents that he was the owner of ira x a qualified_individual retirement arrangement ira established and maintained at financial_institution b under the rules of sec_408 of the code taxpayer a represents that when he attained age he was contacted by a representative of financial_institution b to discuss the required_minimum_distribution rules as they pertained to ira x taxpayer a represents that this was not the representative he usually dealt with at financial_institution b taxpayer a further represents that based upon his discussion with the representative -2- he believed he was required to distribute all of the funds contained in ira x taxpayer a further represents that based on this conversation with the representative at financial_institution b taxpayer a withdrew amount from ira x on date in addition to his normal required_minimum_distribution of amount and deposited it into three separate non-ira savings accounts at financial_institution b documentation submitted indicates that taxpayer a speaks english as a second language and because of a hearing loss sometimes has trouble understanding english on date taxpayer a met with his usual representative at financial_institution b to discuss setting up a minimum distribution for another ira which was accomplished at that time the prior date transactions with ira x was not discussed at this meeting taxpayer a represents that he did not become aware that the funds were not required to have been distributed from ira x until he received form 1099-r the following year and was informed of the problem by his accountant taxpayer a represents that he was subsequently told by the manager of financial_institution b that he had been misinformed by the representative and that amount was not required to have been distributed from ira x taxpayer a further represents that amount remains in the three accounts at financial_institution b and has not been used for any purpose based on the above facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover of amount was due to the misrepresentation by a representative of financial_institution b that all of the funds in ira x including amount were required to be distributed from ira x when taxpayer a attained age therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date of the issuance of this letter_ruling to make a rollover_contribution of an amount equal to amount to an ira or iras described in sec_408 of the code provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed ‘by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xx xxxxxx xxxxxx government identification_number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely coltrs a wetthoy carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
